                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   WILLIAM D. HAMBY, JR.,                           )
                                                    )
                 Plaintiff,                         )
                                                    )            No. 3:19-CV-077-CLC-DCP
   v.                                               )
                                                    )
   NURSE SHEPPARD,1                                 )
                                                    )
                 Defendant.                         )

                                   MEMORANDUM & ORDER

         This is a pro se prisoner’s civil rights complaint for violation of 42 U.S.C. § 1983 in which

  Plaintiff asserts claims for deliberate indifference to his serious medical needs [Doc. 1]. Now

  before the Court are Plaintiff’s motions to amend/supplement his complaints [Docs. 37 and 51],

  Defendant Nurse Sheppard’s motion to dismiss [Doc. 39], and Plaintiff’s motion to depose by

  questions [Doc. 42]. Plaintiff filed a response in opposition to the motion to dismiss [Doc. 43] and

  Defendant Sheppard filed a reply [Doc. 44]. Defendant Sheppard also filed a response in

  opposition to Plaintiff’s motion to depose by questions [Doc. 42]. The Court will address these

  motions in turn based on the relief sought.

         I.       MOTIONS TO AMEND

         As set forth above, Plaintiff has filed two motions to amend/supplement his complaint

  [Docs. 37 and 51]. However, Plaintiff did not include a complete proposed amended complaint

  with these motions as this Court’s local rule requires. E.D. Tenn. LR 15.1 (providing that “[a]

  party who moves to amend a pleading shall attach a copy of the proposed amended pleading to the




         1
          The Clerk will be DIRECTED to update the Court’s docket to correct the spelling of
  Defendant Sheppard’s name [Doc. 40 p. 1].


Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 1 of 11 PageID #: 313
  motion. Any amendment to a pleading, whether filed as a matter of course or upon a motion to

  amend, shall, except by leave of Court, reproduce the entire pleading as amended and may not

  incorporate any prior pleading by reference. A failure to comply with this rule may be grounds

  for denial of the motion”). Accordingly, Plaintiff’s motions to amend/supplement [id.] are subject

  to denial on this ground.

         Moreover, Plaintiff’s motions to amend/supplement his complaint fall outside of the

  window for amendment of the complaint as matter of course. Fed. R. Civ. P. 15(a)(1)(A). Thus,

  as nothing in the record suggests that Defendant Sheppard consented to Plaintiff amending his

  complaint to add the claims in those motions, Plaintiff must have permission from the Court to do

  so. Fed. R. Civ. P. 15(a)(1)(B). “The court should freely give leave when justice so requires.”

  Fed. R. Civ. P. 15(a)(2). However, the court should deny leave to amend if the proposed

  amendment would be futile. See Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995).

         Accordingly, even if Plaintiff’s proposed additional claims were properly before the Court

  in a full reproduced complaint, the Court would still deny the motions, as Plaintiff’s proposed

  additional claims fail to state a claim upon which relief may be granted under § 1983 and are

  therefore futile. Specifically, in his first motion to amend/supplement his complaint, Plaintiff

  seeks to add a claim against Dr. Ronald Higgs based on allegations that he showed Plaintiff “bogus

  lab reports” regarding Plaintiff’s cirrhosis of his liver and a claim against William Rhude based on

  the allegation that this officer threatened to spray Plaintiff with pepper spray for no reason [Doc.

  37 at 1–2]. However, Plaintiff sets forth no facts from which the Court can plausibly infer that Dr.

  Higgs knew that any lab report he showed Plaintiff regarding liver cirrhosis was bogus, or that the

  lab report in question was ever shown to be incorrect [id.]. Instead, it is apparent that Plaintiff’s

  allegation that this lab report was wrong is based solely on his own interpretation of his medical



                                                   2

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 2 of 11 PageID #: 314
  history and resulting speculation of the contents of that report [id.]. Thus, these allegations fail to

  state a claim upon which relief may be granted under § 1983. Bell Atlantic Corp. v. Twombly, 550

  U.S. 544 (2007) (complaint must contain more than a statement of facts that merely creates

  speculation or suspicion of a legally cognizable cause of action). Further, Plaintiff’s allegation

  that Officer Rhude threatened to spray him with pepper spray fails to allege a violation of a

  constitutional right. See Miller v. Wertanen, 109 F. App’x 64, 65 (6th Cir. 2004) (holding that a

  guard’s verbal threat to sexually assault an inmate “was not punishment that violated [the

  prisoner’s] constitutional rights”).

          In his second motion to amend/supplement his complaint, Plaintiff asserts that on March

  8, 2020, Defendant Sheppard told him that he has F4 cirrhosis, which is terminal, but denied him

  two medications that help that cirrhosis [Doc. 51 at 1–2]. Plaintiff also states that an ultrasound is

  the only way to determine cirrhosis but he has not had an ultrasound in almost two years, that

  Defendant Sheppard still refuses to send him to a special-needs facility despite his terminal illness,

  and that she said he looks healthy but also admitted that a person with a terminally ill liver can

  look healthy [Id. at 2].

          These allegations do not allow the Court to plausibly infer that Defendant Sheppard has

  provided Plaintiff with medical care that is so woefully inadequate as to amount to no care at all,

  but rather suggest that Plaintiff merely disagrees with the medical care he is receiving. Thus, they

  fail to state a claim upon which relief may be granted under § 1983. Darrah v. Krisher, 865 F.3d

  361, 372 (6th Cir. 2017) (providing that “[a] patient’s disagreement with his physicians over the

  proper course of treatment alleges, at most, a medical-malpractice claim, which is not cognizable

  under § 1983.” (citing Estelle v. Gamble, 429 U.S. 97, 107 (1976)); but see Alspaugh v.




                                                    3

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 3 of 11 PageID #: 315
  McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (providing that medical care that is “so woefully

  inadequate as to amount to no treatment at all” violates the Eighth Amendment).

         As Plaintiff’s motions to amend/supplement his complaint did not include a full reproduced

  pleading as this Court’s local rules require, and as the claims therein fail to state a claim upon

  which relief may be granted under § 1983, those motions [Docs. 37 and 51] will be DENIED.

         II.     MOTION TO DISMISS

         In her motion to dismiss and supporting memorandum, Defendant Sheppard seeks

  dismissal of Plaintiff’s complaint due to insufficient service of process on her and for failure to

  state a claim upon which relief may be granted under § 1983 [Docs. 39 and 40]. However, for the

  reasons set forth below, these arguments lack merit and Defendant Sheppard’s motion to dismiss

  [Doc. 39] will be DENIED.

                 A. Standard of Review

         Rule 12(b)(6) allows a court to eliminate a pleading or portion thereof that fails to state a

  claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “In order to survive a 12(b)(6)

  motion, the plaintiff’s complaint must allege facts which, if proved, would entitle plaintiff to

  relief.” Southeast Texas Inns, Inc. v. Prime Hosp. Corp., 462 F.3d 666, 671 (6th Cir. 2006). A

  motion to dismiss under Rule 12(b)(6) requires the Court to construe the allegations in the

  complaint in the light most favorable to the plaintiff and accept all factual allegations as true.

  Meador v. Cabinet for Human Res., 902 F.2d 474, 475 (6th Cir. 1990). Courts liberally construe

  pro se pleadings and hold them to a less stringent standard than formal pleadings drafted by

  lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

                 B. Allegations

         In his January 30, 2019 complaint, Plaintiff alleges that on November 30, 2018, and

  December 18, 2018, Defendant Sheppard told Plaintiff that he would receive treatment for hepatitis
                                                  4

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 4 of 11 PageID #: 316
  c, but other nurses told him that Defendant Sheppard and former Defendant Dr. Mock did not want

  him to have that treatment and wanted the disease to kill him [Doc. 1 at 1–2]. Plaintiff further

  claims that Defendant Sheppard and former Defendant Mock pretended they would order the

  hepatitis c treatment for him but did not, nor did they intend to, even though they had ordered it

  for whites and pedophiles, and Plaintiff is non-white and not a pedophile [Id. at 2]. Plaintiff also

  states that Defendant Sheppard and former Defendant Mock failed to send him to a hospital to get

  a stent in his liver vein despite a sonar scan showing calcification of the portal vein in his liver

  [Id.].2

            In her memorandum in support of her motion to dismiss, Defendant Sheppard first contests

  the sufficiency of service of process on her by stating that the individual who signed the summons

  issued for her was not her registered agent for service of process [Doc. 40 at 2, 3–4]. Defendant

  Sheppard also asserts that Plaintiff’s complaint fails to state a claim upon which relief may be

  granted under § 1983 because he asserts that he disagrees with the medical treatment he received

  [Id. at 2]. In support of this assertion, Defendant Sheppard claims that Plaintiff has not adequately

  alleged that he had a serious medical need or that she disregarded a serious risk of harm to him,

  points out that Plaintiff has acknowledged that he did receive successful treatment for his hepatitis

  c in recent filings, states that Plaintiff’s claims are based on unfounded allegations of conspiracy,


            2
             Defendant Sheppard does not address this claim in her memorandum in support of her
  motion to dismiss [Doc. 40]. However, under the Prison Litigation Reform Act, district courts
  shall, at any time, sua sponte dismiss any claims that fail to state a claim for relief. See, e.g., 28
  U.S.C. §§ 1915(e)(2)(B) and 1915(A). In reviewing Plaintiff’s complaint for purposes of ruling
  on Defendant Sheppard’s motion, the Court has determined that Plaintiff’s allegation in his
  complaint that Defendant Sheppard has failed to send him to a hospital to get a stent in his liver
  vein despite a sonar scan showing calcification of the portal vein in his liver fails to allege a
  constitutional violation, as Plaintiff has not set forth any facts from which the Court can plausibly
  infer that he has been denied any treatment for this condition, but rather it is apparent that Plaintiff
  disagrees with his medical providers’ decision regarding how to treat this condition. Darrah, 865
  F.3d at 372 (providing that “[a] patient’s disagreement with his physicians over the proper course
  of treatment alleges, at most, a medical-malpractice claim, which is not cognizable under § 1983.”
  (citing Estelle, 429 U.S. at 107). Thus, this claim will be DISMISSED.
                                                     5

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 5 of 11 PageID #: 317
  and asserts that even if Plaintiff has alleged a delay in treatment of his hepatitis c, he has not alleged

  that this delay was the result of her acts [Id. at 4–6]. Defendant Sheppard therefore asserts the

  Plaintiff’s claims fall under the Tennessee Healthcare Liability Act (“THCLA”) and must be

  dismissed due to his failure to comply therewith [Id. at 6–9].

         In his response to the motion to dismiss, Plaintiff asserts that Defendant Sheppard was

  served at her place of work and has hired an attorney to answer the lawsuit, acknowledges that he

  has now received treatment for his hepatitis c but states that he received this treatment due to court

  orders, and states that he still suffers from cirrhosis and his portal vein issue is not resolved [Doc.

  43 at 1–2]. Plaintiff also asserts that he should be given a furlough due to his terminal cirrhosis,

  that he filed all required documents pursuant to the PLRA and THCLA, that Defendant Sheppard

  has denied him several specific medical treatments, that Defendant Sheppard is giving a medical

  furlough to a white inmate with a staph infection, that Defendant Sheppard tricked Jeff Foster into

  signing for her summons, that his serious medical needs are documented in a separate federal case,

  and that his wife should pay any attorney fees taxed to him [Id. at 2–5].

         In reply, Defendant Sheppard again asserts that Plaintiff’s allegations demonstrate his

  disagreement with the medical care he has received, rather than a denial of medical care in

  violation of his constitutional rights, and that Plaintiff may not add new allegations to his complaint

  in his response to the motion to dismiss [Doc. 44 at 2–3]. Defendant Sheppard further notes that

  Plaintiff is not a medical provider who can determine what medical care is needed for himself or

  other inmates, that the court orders to which Plaintiff refers were entered in a case where the finder

  of fact found that the hepatitis c treatment procedure for prisoners of the Tennessee Department of

  Correction did not rise to the level of deliberate indifference after trial of that claim, that she has

  not evaded service but rather offered to waive service, that Plaintiff has not provided any




                                                      6

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 6 of 11 PageID #: 318
  documents to support his assertion that he complied with the THCLA, and that Plaintiff’s

  allegations regarding his wife’s banking accounts are inappropriate [Id. at 3–4].

                 C. Analysis

                     1. Insufficient Service of Process

        First, Defendant Sheppard does not reconcile her previous offer to waive service of process

  [Doc. 34] with her current argument that service upon her was insufficient, nor does she explain

  why she has not filed a waiver of service of process in this action despite offering to do so.

  Regardless, however, her argument that this matter should be dismissed due to insufficient service

  of process on her is without merit.

         Rule 4 of the Federal Rules of Civil Procedure permits an individual defendant to be served

  in accordance with state law, Fed. R. Civ. P. 4(e)(1), or by any of the following means: (a)

  delivering a copy of the summons and of the complaint to the individual personally; (b) leaving a

  copy of each at the individual’s dwelling or usual place of abode with someone of suitable age and

  discretion who resides there; or (c) delivering a copy of each to an agent authorized by appointment

  or by law to receive service of process. Fed. R. Civ. P. 4(e)(2). While plaintiffs are generally

  responsible for service of process, Fed. R. Civ. P. 4(c)(1), the Sixth Circuit has stated as follows

  regarding plaintiffs proceeding in forma pauperis:

                 Together, Rule 4(c)[3] and 28 U.S.C. § 1915[d] stand for the
                 proposition that when a plaintiff is proceeding in forma pauperis the
                 court is obligated to issue plaintiff’s process to a United States
                 Marshal who must in turn effectuate service upon the defendants,
                 thereby relieving a plaintiff of the burden to serve process once
                 reasonable steps have been taken to identify for the court the
                 defendants named in the complaint.

  Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996).

         It is apparent that Plaintiff timely took reasonable steps to identify Defendant Sheppard to

  the Court. Thus, the Court finds good cause to extend Plaintiff’s time to effectuate service on her.

                                                     7

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 7 of 11 PageID #: 319
  Byrd, 94 F.3d at 220; Fed. R. Civ. P. 4(m); David D. Siegel, The New (Dec. 1, 1993) Rule 4 of the

  Federal Rules of Civil Procedure: Changes in Summons Service and Personal Jurisdiction, 152

  F.R.D. 249, 257 (1994) (noting that where a court finds good cause to extend the time period for

  service in a case where jurisdiction is not based on diversity, that finding provides a “link back to

  the complaint’s filing, and . . . the action should be preserved as timely”).

          Accordingly, Defendant Sheppard’s request for dismissal of this action for insufficient

  service of process is not well-taken and she will be DIRECTED to file either (1) a notice providing

  an address at which the United States Marshals Service (“USMS”) may serve her personally in

  accordance with Rule 4 or (2) a waiver of service of process within seven (7) days of the date of

  entry of this order.

          Should Defendant Sheppard choose to require personal service by filing an address under

  seal instead of a waiver of service of process, the Clerk will be DIRECTED to have the USMS

  personally serve her with a copy of the complaint and summons at the address she provides. Also,

  the Clerk is DIRECTED to charge Defendant Sheppard for all costs associated with this service

  of process, if it is necessary.

                         2. Hepatitis Treatment Claim

          Defendant Sheppard’s allegation that Plaintiff’s complaint fails to adequately allege a

  violation of the Eighth Amendment with regard to the denial of hepatitis c treatment is also without

  merit. A prison official’s deliberate indifference to an inmate’s serious medical needs violates the

  Eighth Amendment. Estelle v. Gamble, 429 U.S. 97 (1976). Prison medical personnel or officials

  may be deliberately indifferent to a prisoner’s serious medical needs “in their response to a

  prisoner’s needs” or by “interfer[ing] with treatment once prescribed.” Id. at 104–05. Establishing

  the deprivation of a federal right in the Eighth Amendment medical context requires evidence that



                                                    8

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 8 of 11 PageID #: 320
  acts or omissions of an individual operating under the color of state law were “sufficiently harmful

  to evidence deliberate indifference to serious medical needs.” Id. at 106. Thus, “[a] constitutional

  claim for denial of medical care has [both] objective and subjective components.” Blackmore v.

  Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004).

         The objective component requires proof that the inmate is suffering from a sufficiently

  serious medical need, such that “he [was] incarcerated under conditions posing a substantial risk

  of serious harm.” Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000) (quoting Farmer v.

  Brennan, 511 U.S. 825, 834 (1994)). To be sufficiently serious, the medical need must be either

  (1) obvious to a layperson or (2) a condition diagnosed by a physician. Farmer, 511 U.S. at 834

  (citing Wilson v. Seiter, 501 U.S. 294, 297–98 (1991).

         The subjective component requires proof that the prison official acted with deliberate

  indifference. Carter v. City of Detroit, 408 F.3d 305, 312 (6th Cir. 2005), abrogated on other

  grounds by Pearson v. Callahan, 555 U.S. 223 (2009). Deliberate indifference is more than mere

  negligence and requires a mental state amounting to criminal recklessness. Santiago v. Ringle,

  734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839–40). To meet this

  subjective standard, the defendant must have: (1) “perceived the facts from which to infer

  substantial risk to the prisoner,” (2) “draw[n] the inference;” and (3) “then disregarded that risk.”

  Id. at 591 (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

         The Court can plausibly infer from Plaintiff’s complaint that he had been diagnosed with

  hepatitis c and Plaintiff therefore adequately alleges that he had a serious medical need. Moreover,

  making all reasonable inferences in Plaintiff’s favor, as the Court is required to do at this point,

  Plaintiff alleges that Defendant Sheppard intentionally did not timely provide him with treatment




                                                   9

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 9 of 11 PageID #: 321
  for his hepatitis c despite knowing that Plaintiff needed such treatment. Thus, Defendant Sheppard

  is not entitled to dismissal on this ground.

         III.    MOTION TO DEPOSE BY QUESTIONS

        As set forth above, Plaintiff has also filed a motion to depose Defendant Sheppard by

  questions [Doc. 42]. Defendant Sheppard filed a response opposing this motion because her

  motion to dismiss is pending [Doc. 47]. However, as Defendant Sheppard’s motion to will be

  denied for the reasons set forth above, Plaintiff’s motion to depose Defendant Nurse Shepard by

  questions [Doc. 42] will be GRANTED to the extent that Defendant Shepard will be ORDERED

  to respond thereto within thirty (30) days of entry of this order.

         IV.     CONCLUSION

         For the reasons set forth above:

         1. The Clerk is DIRECTED to update the Court’s docket to correct the spelling of
            Defendant Sheppard’s name;

         2. Plaintiff’s motions to amend [Docs. 37 and 51] are DENIED;

         3. Plaintiff’s claim arising out of Defendant Sheppard’s failure to send him to a hospital
            for placement of a stent in his liver vein is DISMISSED because it fails to state a claim
            upon which relief may be granted under § 1983;

         4. Defendant Sheppard is DIRECTED to file either (1) a notice providing an address at
            which the USMS may serve her personally in accordance with Rule 4 or (2) a waiver
            of service of process within seven (7) days of the date of entry of this order;

         5. Should Defendant Sheppard choose to require personal service by filing an address
            under seal instead of a waiver of service of process, the Clerk is DIRECTED to have
            the USMS personally serve her with a copy of the complaint and summons at the
            address she provides. Also, the Clerk is DIRECTED to charge Defendant Sheppard
            for all costs associated with this service of process, if it is necessary;

         6. Defendant Sheppard’s motion to dismiss [Doc. 39] is DENIED;

         7. Plaintiff’s motion to depose Defendant Shepard by questions [Doc. 42] is GRANTED
            to the extent that Defendant Shepard is ORDERED to respond thereto within thirty
            (30) days of entry of this order; and


                                                   10

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 10 of 11 PageID #: 322
        8. Plaintiff is ORDERED to immediately inform the Court and Defendant or her counsel
           of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the
           duty of a pro se party to promptly notify the Clerk and the other parties to the
           proceedings of any change in his or her address, to monitor the progress of the case,
           and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
           provide a correct address to this Court within fourteen days of any change in address
           may result in the dismissal of this action.

        SO ORDERED.

        ENTER:

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                               11

Case 3:19-cv-00077-CLC-DCP Document 52 Filed 06/10/20 Page 11 of 11 PageID #: 323
